DETAILED ACTION
This Office action is in reply to application no. 17/226,035, filed 8 April 2021.  Claims 1-16 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation or continuation-in-part of several other applications, provisional and nonprovisional, patented or abandoned, going back to 2012.  However, none of them earlier than application no. 15/949,486, filed 10 April 2018, provide support for the claim limitation “calculating a user profile score as a function of the updated user profile”, which appears in every claim of the present invention.  Therefore the earliest priority date of any claim herein examined is 10 April 2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “processing means” in clam 9, and by dependence claims 10-16, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  All that is disclosed is a general-purpose computer and, for example, no algorithm sufficient to disclose how the general-purpose computer calculates “a user profile score as a function of [an] updated user profile”.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as claims 1-8 are each directed to a method (process) and claims 9-16 are each directed to a system (machine). The claim(s) recite(s) storing profile information, monitoring user behavior, updating the profile based on the monitoring, calculating a score in no particular way but merely based on the available data, providing this information to someone else, and if the user grants permission, paying the user in some way and offering additional information to the “someone else’. 
First, paying for access to information is a commercial or legal interaction, one of the enumerated “[c]ertain methods of organizing human activity”.  Second, but for the inclusion of a generic computer and that the user’s activities are “computer based”, all of the steps can be performed mentally, or with pen and paper.  A person can write down characteristics of another person, can update these based on observing the second person’s behavior, can compute a score in any way whatever mentally or with pen and paper, can give this score to a third person, can verbally ask the second person for permission to share more in exchange for payment, and if the second person agrees, can hand her cash and then show the paper to the third person.  None of this would present any difficulty at all, and none of it requires any technology beyond pen and paper.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, nothing is done beyond what was set forth above.  This does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).  As the claims only manipulate information about a user’s profile, permissions and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).
They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.  They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as there is no particularity as to how the computer performs any step. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Claim 9, which has the most, includes a “computer” with “processing means” and a “memory”; the specification does not further limit these, such that a generic computer will suffice.  The elements are recited at a high degree of generality and only perform generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the invention less abstract.  The claim elements when considered as an ordered combination — that is, a generic computer performing a chronological sequence of abstract steps — does nothing more than when it is analyzed individually.  The other independent claim is simply a different embodiment but is similarly directed to a generic computer performing essentially the same process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 3, 10 and 11 simply recite nondescript use of blockchain technology, which simply links the abstract idea to that technological environment. Claims 4, 7, 8, 12, 15 and 16 simply further describe the type of information being manipulated; claims 5 and 13 simply recite providing information to a user; claims 6 and 14 consist entirely of a mere duplication of parts, of no patentable significance at all, and which in any case do nothing to make the invention less abstract.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-12 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isaacson et al. (U.S. Publication No. 2018/0232817, filed 6 April 2018) in view of Rangsikitpho et al. (U.S. Publication No. 2013/0007449).

In-line citations are to Isaacson.
With regard to Claim 1:
Isaacson teaches: A method for controlled access to a user profile comprising:
storing a user profile in a computer memory, the user profile comprising data associated with a user; [0138; information about a “user” is “stored in a user profile”]
monitoring computer-based activities of the user on a user computer throughout a defined period of time; [0190; “the system can monitor the web usage of a user for a period of time”; this can be a predefined period such as, 0160, “several weeks” ] 
updating the user profile to include each monitored computer-based activity of the user; [0169; the “system can determine which modification options to present” based on “past purchases or user preferences”, and the “user” can “modify” the items presented] 
for each instance of updating the user profile: 
calculating a user profile score as a function of the updated user profile... [0169; the system computes “a confidence score” of a user’s desire based on the preferences] 
only when the user grants permission for the third party to access the user profile. [0621; “the user could authorize access to their data”] 

Isaacson does not explicitly teach providing the user profile score to a third party or offering to the third party access to the user’s profile in exchange for compensation to the user, but it is known in the art.  Rangsikitpho teaches privacy protected interactions with third parties. [title] “[U]sers of the applications may generate scores... describing their use of one or more applications” which they “may want to share” using a “third party utility” to “provide their scores or other data to the site”. [0044] In exchange for “completion” of such a “task”, the site may “provide the user with compensation”. [0042] Rangsikitoho and Isaacson are analogous art as each is directed to electronic means by which users are allowed to make decisions regarding others’ access to their data.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Rangsikitpho with that of Isaacson in order to pay a person for something of value such as sharing data, as taught by Rangsikitpho; further, it is simply a substitution of one known part for another with predictable results, simply performing the steps of Rangsikitpho upon a user’s granting of permission instead of, or in addition to, those of Isaacson and including the score of either; the substitution produces no new and unexpected result. 

That a step takes place “only when the user grants permission for the third party to access the user profile”, in this and the subsequent claims, renders it an entirely optional step, as the claim does not require that the user grant permission; optional steps do not distinguish over the art, as they may always be omitted.  See MPEP § 2111.04.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 2:
The method of claim 1 wherein the user profile is stored in a blockchain ledger, and wherein the user profile is updated by recording the monitored computer-based activity to a record in the blockchain ledger. [0596; “any of the APIs or financial transactions disclosed herein could be implemented through blockchain technology”; “any communication” could be stored in a blockchain; 0599, further describing how the blockchain is implemented]

With regard to Claim 3:
The method of claim 2 wherein the compensation comprises rewards that are recorded in the blockchain ledger. [0349; “transfer a benefit, such as money, but the benefit could be points, media, or any item of value”; 0596; “any of the APIs or financial transactions disclosed herein could be implemented through blockchain technology”; “any communication” could be stored in a blockchain]

With regard to Claim 4:
The method of claim 3 wherein the rewards comprise micro-bits. [id.; the applicant uses “micro-bits”, pg. 4, lines 17-18, to refer only to “the use of a blockchain to award, track, aggregate, segment and redeem rewards”]

With regard to Claim 6:
The method of claim 1 wherein the user is a member of a social network [0600; the user may be employing a “social media site”] comprising a plurality of members, 
each member has a user profile stored in a computer memory that is updated for each computer-based activity;
a network score is calculated as a function of the user profile scores of each member; 
the network score is provided to a third party; and access to each of the member’s user profile is offered to the third party in exchange for compensation to the members of the social network, only when the members each grant permission for the third party to access the member’s user profile. 

Compared to claim 1, aside from requiring the member to belong to a social network, which is applicant-admitted prior art, (pp. 7-8 of the specification; “Social networks are constructs well known in the art that provide a communication amongst its various members... [t]hese services enable its members to define various social networks in which the members choose to link with (or friend) each other to share information, images, videos, emails, chat, etc.”; emphasis added) and also taught by Isaacson as cited above, and relabeling the “user profile score” as a “network score”, mere labeling which is considered but given no patentable weight, the remainder of the claim consists entirely of a mere duplication of parts, simply repeating the steps of the earlier claim for multiple persons instead of one; this is of no patentable significance, as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).

With regard to Claim 7:
The method of claim 1 wherein the monitored online activities comprise social network interactions, online purchase transactions, and/or web browsing activities. [0417; “monitoring searching and navigation of the user on the site”; 0268; the system “tracks” the “purchases of users across multiple channels”]

With regard to Claim 8:
The method of claim 1 wherein the user profile score varies as a function of a field of use. [0261; it could be based on a “number of sites” used “in completing any purchase”]

With regard to Claim 9:
Isaacson teaches: A system for controlled access to a user profile comprising: 
a social network computer comprising 
computer memory for storing a user profile, [0207; “any standard memory used in the art” which can store “user information”] the user profile comprising data associated with a user; [0138; information about a “user” is “stored in a user profile”] 
processing means [0205; a “processor”] programmed to 
monitor computer-based activities of the user on a user computer throughout a defined period of time; [0190; “the system can monitor the web usage of a user for a period of time”; this can be a predefined period such as, 0160, “several weeks”]
update the user profile to include each monitored computer-based activity of the user; [0169; the “system can determine which modification options to present” based on “past purchases or user preferences”, and the “user” can “modify” the items presented] 
for each instance of updating the user profile: 
calculate a user profile score as a function of the updated user profile... [0169; the system computes “a confidence score” of a user’s desire based on the preferences] 
only when the user grants permission for the third party to access the user profile. [0621; “the user could authorize access to their data”] 

Isaacson does not explicitly teach provide the user profile score to a third party or offer to the third party access to the user’s profile in exchange for compensation to the user, but it is known in the art.  Rangsikitpho teaches privacy protected interactions with third parties. [title] “[U]sers of the applications may generate scores... describing their use of one or more applications” which they “may want to share” using a “third party utility” to “provide their scores or other data to the site”. [0044] In exchange for “completion” of such a “task”, the site may “provide the user with compensation”. [0042] Rangsikitoho and Isaacson are analogous art as each is directed to electronic means by which users are allowed to make decisions regarding others’ access to their data.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Rangsikitpho with that of Isaacson in order to pay a person for something of value such as sharing data, as taught by Rangsikitpho; further, it is simply a substitution of one known part for another with predictable results, simply performing the steps of Rangsikitpho upon a user’s granting of permission instead of, or in addition to, those of Isaacson and including the score of either; the substitution produces no new and unexpected result. 

In this and the subsequent claims, referring to a computer as a “social network computer” is considered mere labeling and given no patentable weight.

With regard to Claim 10:
The system of claim 9 wherein the user profile is stored in a blockchain ledger, and wherein the user profile is updated by recording the monitored online activity to a record in the blockchain ledger. [0596; “any of the APIs or financial transactions disclosed herein could be implemented through blockchain technology”; “any communication” could be stored in a blockchain; 0599, further describing how the blockchain is implemented]

With regard to Claim 11:
The system of claim 10 wherein the compensation comprises rewards that are recorded in the blockchain ledger. [0349; “transfer a benefit, such as money, but the benefit could be points, media, or any item of value”; 0596; “any of the APIs or financial transactions disclosed herein could be implemented through blockchain technology”; “any communication” could be stored in a blockchain]

With regard to Claim 12:
The system of claim 11 wherein the rewards comprise micro-bits. [id.; the applicant uses “micro-bits”, pg. 4, lines 17-18, to refer only to “the use of a blockchain to award, track, aggregate, segment and redeem rewards”]

With regard to Claim 14:
The system of claim 10 wherein the user is a member of a social network [0600; the user may be employing a “social media site”] comprising a plurality of members, 
each member has a user profile stored in a blockchain ledger in the computer memory that is updated for each online activity; and the processing means is further programmed to 
calculate a network score as a function of the user profile scores of each member; 
provide the network score to a third party; and offer to the third party access to each of the member’s user profile in exchange for compensation to the members of the social network, only when the members each grant permission for the third party to access the member’s user profile.

Compared to claim 9, aside from requiring the member to belong to a social network, which is applicant-admitted prior art, (pp. 7-8 of the specification; “Social networks are constructs well known in the art that provide a communication amongst its various members... [t]hese services enable its members to define various social networks in which the members choose to link with (or friend) each other to share information, images, videos, emails, chat, etc.”; emphasis added) and also taught by Isaacson as cited above, and relabeling the “user profile score” as a “network score”, mere labeling which is considered but given no patentable weight, the remainder of the claim consists entirely of a mere duplication of parts, simply repeating the steps of the earlier claim for multiple persons instead of one; this is of no patentable significance, as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(V1)(B).

With regard to Claim 15:
The system of claim 9 wherein the monitored online activities comprise social network interactions, online purchase transactions, and/or web browsing activities. [0417; “monitoring searching and navigation of the user on the site”; 0268; the system “tracks” the “purchases of users across multiple channels”]

With regard to Claim 16:
The system of claim 9 wherein the user profile score varies as a function of a field of use. [0261; it could be based on a “number of sites” used “in completing any purchase”]

Claims 5 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isaacson et al. in view of Rangsikitpho et al. further in view of Hammar et al. (U.S. Publication No. 2018/0060329).

These claims are similar so are analyzed together.
With regard to Claim 5:
The method of claim 2 further comprising the steps of providing to the user computer a web page dashboard comprising 
a list of the computer-based activities stored in the user profile, 
a display of the user profile score, 
a control that enables the user to specify which computer-based activities are included in the user profile score calculation, 
an offer of compensation by the third party to access the user profile, and 
a control for the user accept the offer made by the third party to access the user profile.

With regard to Claim 13:
The system of claim 10 wherein the processing means of the social network computer is further programmed to
provide to the user computer a web page dashboard comprising 
a list of the computer-based activities stored in the user profile, 
a display of the user profile score, 
a control that enables the user to specify which computer-based activities are included in the user profile score calculation, 
an offer of compensation by the third party to access the user profile, and 
a control for the user accept the offer made by the third party to access the user profile. 

Isaacson and Rangsikitpho teach the method of claim 2 including an interface with options on a web page [0600] and activities for the user to complete, such as selecting payment and shipping options, [Sheet 22, Fig. 17G] and that a user may be compensated, but do not explicitly teach displaying the activities and scores, but it is known in the art.  Hammar teaches providing a list of activities to a user. [title] It presents a “web page with [a] ranked list of activities” for “display to users”. [0065] The “positions in the lists are associated with scores which are updated in view of the received activity” as the “performed activity is received”. [abstract] The user may interact, such as “clicking on a link in the computer interface”. [0024] Hammar and Isaacson are analogous art as each is directed to electronic means for tracking user activities. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Hammar with that of  Isaacson and Rangsikitpho in order to show a user what has been completed, as taught by Hammar; further, it is simply a substitution of one known part for another with predictable results, simply displaying the data of Hammar rather than, or in addition to, that of Isaacson, and using Hammar’s known disclosure of clicking as the means by which the user of Isaacson may make a decision, such as to grant access or receive compensation; the substitution produces no new and unexpected result. 

These claims are not patentably distinct from claims 2 and 10, as they consist entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.  All that is positively claimed is the content of information which is merely displayed, combined with a statement of intended use such as that a control “enables the user to specify” something or that a control is “for the user to accept” an offer, but it is nowhere positively claimed that any user specifies anything using the interface or accepts an offer using the interface.  The reference is provided for the purpose of compact prosecution.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694